 622
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 
76
 
Flex
-
N
-
Gate T
exas, LLC
 
and
 
United Automobile, 
A
erospace
 
and Agricultural I
mplement
 
W
or
k-
ers of A
merica, 
AFL

CIO
.  
Cases 16

CA

0
27742 and 16

CA

0
27790
 
June 2
7
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
B
LOCK
 
On December 28, 2011, Administrative Law Judge 
Margaret G. Brakebusch issued the attached decision. 
The Respondent filed exceptions and a supporting brief, 
the Acting General Counsel filed an answering brief,
 
and 
the Respondent filed a reply brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and record in 
light of the exceptions and briefs and has decided to a
f-

1
 
and conclusions and 
to adopt the recommended Order.
2
 
                                        
        
 
1
 


not to overrule an admini
s-

r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).
  
We have carefully examined the record and find no 
basis for reversing the findings.
 
In finding that Plant Manager Mike Luckie unlawfully promised to 
grant employee Raul Castaneda unspecified benefits if Castaneda r
e-
fused to support the Union, the judge s
tated that the conversation co
n-
taining the promise took place before the election.  Although Castaneda 
testified that the conversation occurred after the election, he also test
i-
fied that Luckie told him that he (Luckie) did not want Castaneda to 
support th
e Union, and that if Castaneda had a problem, to come to 


l-
lection, the conversation took place before the election.
 
I

s-
charged employees Chris Rainey, Alsee Irving III, and Rockey Lloyd, 
we agree that lower
-

union activity can be imputed to General Manager Paul Conno
lly, the 

Arlington facility at times when this activity took place.  Additionally, 
there is no dispute that Plant Manager Luckie was aware of the e
m-

establishes that he had direct 
input into the decision to discharge the three employees.  Indeed, Luc
k-

respect to Lloyd, the evidence establishes that Luckie was among a 
group of superviso
rs who observed Lloyd wearing a prounion button 
and that, in the course of a mandatory meeting at which Luckie was 
present, Lloyd indicated his union sympathies by encouraging a 

coworker su
pported the Union.   
 


s-
tion that the Respondent should have given Rainey, Irving, and Lloyd 
the opportunity to accept demot
ions rather than be terminated.  Further, 

u-
l
a
tion concerning the documents the Respondent relied on in deciding 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge
, as 
modified,
 
and orders that the Respondent, Flex
-
N
-
Gate 
Texas,
 
LLC, Arlington, Texas, its officers, agents, su
c-
cessors, and assigns, shall take the action set forth in the 
modified 
Order.
 
Substitute the attached notice for that of the admini
s-
trative law judge.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has or
dered us to post and obey 
this n
otice. 
 
FEDERA
L
 
LAW GIVES YOU THE RI
GHT TO
 
Form, join, or 
assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities
.
 
 
W
E WILL NOT 
interrogate our employees by asking 
them wheth
er they want an antiunion sticker. 
 
W
E WILL NOT 
interrogate our employees about their 
union sympathies.
 
W
E WILL NOT 
promise our employees increased ben
e-
fits and improved terms and conditions of employment if 
they refuse to support the Union. 
 
W
E WILL NOT 
t
hreaten our employees that they will be 
terminated because of their union activities and/or sy
m-
pathies. 
 
W
E WILL NOT 
discharge or otherwise discriminate 
against any of you for assisting the Union and engaging 
in concerted activities. 
 
W
E WILL NOT 
in any li
ke or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above. 
 
W
E WILL
, within 14 days from the date of this Order, 
offer Chris Rainey, Alsee Irving III, and Rockey Lloyd 
full reinstatement to their former jobs or
, if those jobs no 
                                        
                                     
 
to discharge the employees, viz., that the Respondent effectively stip
u-
la
ted that its sole motive was to balance staffing numbers without r
e-
gard to costs or productivity.  Even if more narrowly and literally co
n-
strued, the stipulation does not affect the outcome of the case.
 
2
 
We shall substitute a new notice to conform to the 

d-
ard remedial language.  
 
 FLEX
-
N
-
GATE TEXAS
 
 
623
 
longer exist
, to substantially equivalent positions, wit
h-
out prejudice to their seniority or any other rights or pri
v-
ileges they previously enjoyed. 
 
W
E WILL 
make Chris Rainey, Alsee Irving III, and 
Rockey Lloyd whole for any loss of ear
nings and other 
benefits resulting from their discharge, less interim ear
n-
ings, plus interest compounded daily. 
 
W
E WILL
, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful di
s-
charges of Chris Rainey, Alsee Irvi
ng III, and Rockey 
Lloyd
,
 
and 
W
E WILL
, within 3 days thereafter, notify 
them in writing that this has been done and that the di
s-
charges will not be used against them in any way. 
 
 
F
LEX
-
N
-
G
ATE 
T
EXAS
,
 
LLC
 
 
Erica Berencsi, Esq
., 
for the General Counsel.
 
John 
T. Koenig, Esq.
,
 
of Atlanta, Georgia
, f
or the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
M
ARGARET 
G.
 
B
RAKEBUSCH
, Administrative Law Judge.  
This case was tried in Fort Worth, Texas
,
 
on July 20 and 21, 
2011.  The charge in Case 16

CA

0
27742 was filed on N
o-
vember 10, 2010, by the United Automobile, Aerospace and 
Agricultural Implement Workers of America, AFL

CIO (the 
Union) and amended on November 22, 2010.  The charge in 
Case 16

CA

0
27790 was filed by the Union on December 13, 
2010
.
1
  
Based on the allegatio
ns contained in Cases 16

CA

0
27742 and 16

CA

0
27790, the Regional Director for Region 
16 of the National Labor Relations Board (the Board) issued an 
order consolidating cases, consolidated complaint, and notice of 
hearing on February 28, 2011.  The complai
nt alleges that in 
September 2010, acting through various named supervisors, 
Flex
-
N
-
Gate Texas, LLC (Respondent) engaged in violations of 
Section 8(a)(1) of the Act.  Specifically, the complaint alleges 
that Respondent engaged in the following conduct: (1)
 
interr
o-
gated employees by asking them whether they wanted an ant
i-
union sticker; (2) interrogated employees about their union 
activities and/or sympathies; (3) created an impression among 
employees that their union activities were under surveillance; 
(4) s
olicited employee complaints and grievances; (5) promised 
employees increased benefits and improved terms and cond
i-
tions of employment if the employees refused to support the 
Union; and (6) threatened that employees would be terminated 
because of their uni
on activities and/or sympathies.  The co
m-
plaint further alleges that on November 5, 2010, Respondent 
terminated Chris Rainey, Rockey Lloyd, and Alsee Irving III 
because these employees assisted the Union and engaged in 
concerted activities, and to discoura
ge employees from enga
g-
ing in these activities. 
 
On the entire record
,
2
 
including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
                                        
        
 
1
 
All dates are in 2010, unless otherwise indicated. 
 
2
 
Counsel for the Acting General Counsel filed a motion to correct 
the official hearing transcript in conjunction with the posthearing
 
brief.  
by the Acting General Counsel and Respondent, I make the 
following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
Respondent, with an office and place of business in Arlin
g-
ton, Texas
,
 
has been engaged as an automotive sequencing 
facility.  During the previous calendar year, Respondent, in 
conducting its business operations, purchased and received at 
its
 
Arlington, Texas facility goods valued in excess of $50,000 
directly from points located outside the State of Texas.  R
e-
spondent admits, and I find that Respondent is an employer 
within the meaning of Section 2(2), (6), and (7) of the Act.
 
II
.
  
ALLEGED UN
FAIR LABOR PRACTICES
 
A. Issues
 
At issue in this case is whether Respondent, acting through 
various supervisors, engaged in conduct violative of Section 
8(a)(1) of the Act.  Additionally, at issue is whether Respon
d-
ent terminated the employment of Christoph
er Rainey, Alsee 
Irving III, and Rockey Lloyd less than 6 weeks after the union 
election in retaliation for their union support and activities.  
Because Respondent contends that these three individuals are 
supervisors within the meaning of the Act, a separ
ate determ
i-
nation of their supervisory status is required in determining the 
lawfulness of their terminations. 
 
B. 
Background
 
1. Respondent

s operation
 
As an automotive supplier, Respondent operates manufactu
r-
ing plants that produce metal and plastic parts
 
and sequencing 
facilities where parts are assembled for the end customer.  Sh
a-
hid Khan is the owner of approximately 56 facilities that co
m-
prise Respondent

s operation.  The facility at issue in this ma
t-
ter is Respondent

s facility in Arlington, Texas; on
e of R
e-
spondent

s five sequencing facilities.  The Arlington, Texas 
sequencing plant services General Motors (GM) at its nearby 
sport utility vehicle (SUV) assembly plant. Respondent asse
m-
                                        
                                     
 
Specifically, counsel submits that there are eight errors in the transcript 
in which incorrect words or series of words have been inadvertently 
included in the official transcript.  Counsel for the Acting General 
Counsel submits that a copy of the
 
motion was provided to Respon
d-


with respect to the remaining two proposed corrections as the disputed 
wording appears i

not have a copy of the affidavit.  I have reviewed the transcript with 
respect to the six proposed changes to which there is agreement by 
counsel for the Acting General Counsel and counsel for Responden
t 
and I find sufficient basis for the corrections sought by counsel for the 
Acting General Counsel.  With respect to the remaining two proposed 


n.  Unlike the other six proposed 
changes, the alleged errors in the text are not discernable because the 
existing transcript text does not appear to be incomplete or contradict
o-
ry to the remaining testimony.  Thus, because I cannot verify the pr
o-
posed cha
nges with the underlying affidavit and because there is no 
agreement by Respondent, I deny the motion with respect to the pr
o-
posed changes that correlate to items numbered 5 and 6 in the motion.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
624
 
bles front and rear fascias at the Arlington facility and delivers 
t
hem to GM in the same order or sequence as the SUV

s being 
built at the GM plant.  There are approximately 80 employees 
who work at the Arlington facility and the facility is supervised 
by Plant Manager Mike Luckie.  Many of the component parts 
that are us
ed to assemble the products in Arlington are man
u-
factured at Respondent

s Ada, Oklahoma plant; a facility e
m-
ploying approximately 350 employees.  Paul Connolly is R
e-
spondent

s 
g
eneral 
m
anager who oversees Respondent

s facil
i-
ties in both Ada and Arlington.
 
As plant manager and the highest ranking company officer 
for the Arlington, Texas facility, Luckie reports directly to 
Connolly.  Mason Fishback is Respondent

s operations mana
g-
er and he supervises 
S
uperintendants Margaret Johnson, David 
Mitchell, and Bria
n Holland. Rick Schmidt is Respondent

s 
h
uman 
r
esources 
m
anager for the Arlington facility.  Floor 
S
upervisors Mathew Workman and Henry Bates fall below the 
superintendants in the chain of command.  Joe Lee is the IT 
manager at the Arlington facility.  Res
pondent admits that 
Luckie, Connolly, Fishback, Johnson, Mitchell, Holland, 
Workman, Lee, and Bates are supervisors and agents within the 
meaning of the Act. 
 
2. Employees Chris Rainey, Rocky Lloyd, and 
 
Alsee Irving III
 
Chris Rainey (Rainey) began working at the Arlington facil
i-
ty as a temporary employee in June 2005. The record reflects 
that employees at the facility are initially hired as temporary 
employees before later converting to permanent employees.  
Initially, Ra
iney

s work involved a range of different jobs gi
v-
ing him the opportunity to learn a variety of plant functions.  
Rainey testified that as a general worker he was expected to 
learn the overall function of all the jobs in the plant.  He test
i-
fied that while
 
there were jobs that he did not perform, there 
were no jobs that he had not learned.  Approximately 3 months 
after he began working at the facility, he started working in 
Respondent

s IT department and at the time of his termination 
on November 5, 2010, R
ainey was the IT team leader. 
 
Alsee Irving III (Irving) began working for Respondent in 
November 2005 and was terminated on November 5, 2010.  At 
the time of his termination, Irving was the front line production 
team leader.  Approximately 13 to 15 employ
ees worked on the 
front line.  Because Irving had previously worked as an abse
n-
tee replacement, he could perform all the jobs in the building 
with the exception of the paperwork required for the job in 
receiving.  Irving testified that he was specifically 
trained to 
operate the forklift, the cherry picker, and to do all the jobs on 
both the front lines.  He was also trained to work the dock in 
receiving.
 
Rockey Lloyd (Lloyd) began working for Respondent in 
November 2006 and ultimately became a team leader a
pprox
i-
mately a year after he was hired.  Prior to working as a team 
leader, Lloyd worked as a sequencer.  Lloyd explained that a 
sequencer is the last person who sees the part before it is tran
s-
ferred to General Motors.  Lloyd testified that there were no 
jobs below team leader that he could not do at the plant. 
 
C.  Union Organizing Activities at Respondent

s 
 
Arlington Facility
 
In late June or early July 2010, Rainey contacted the Union 
concerning representing the employees at the Arlington facility.  
On 
August 11, 2010, the Union filed a petition with the Board 
seeking to represent Respondent

s full
-
time production and 
maintenance employees at the Arlington facility.  Based upon a 
stipulated election agreement, an election was held on Septe
m-
ber 22, 2010. 
 
Although the specific results of the election were 
not made a part of the record, a majority of Respondent

s e
m-
ployees did not select the Union as their collective
-
bargaining 
representative. 
 
Rainey served on an employee committee that was esta
b-
lished to 
provide information about the Union to other emplo
y-
ees.  He testified that committee members passed out union 
flyers, invited employees to union meetings, and solicited e
m-
ployees to sign union authorization cards.  Rainey testified that 
Superintendants Dav
id Mitchell (Mitchell) and Brian Holland 
(Holland) observed him in the parking lot passing out leaflets 
and talking with employees.  Rainey also recalled that he spoke 
with both Mitchell and Holland about the Union and told them 
that he had been the employ
ee who initially contacted the U
n-
ion. Neither Holland nor Mitchell testified or disputed Rainey

s 
testimony. 
 
In addition to attending approximately six to eight union 
meetings, Rainey also wore union buttons and union shirts.  
Although other employees als
o wore union shirts, Rainey and 
Irving designed personalized union shirts to appear different 
from those worn by other employees.  Rainey received the u
n-
ion shirt approximately a month before the union election and 
wore it to work every day thereafter.  In
 
addition to wearing the 
personalized union shirt, Rainey also wore approximately 15 to 
20 union buttons on his shirt each day. Rainey testified that no 
other employees wore as many buttons as he wore. 
 
Irving

s union shirt was different from that worn by 
Rainy or 
by any other employees.  His shirt was especially unique b
e-
cause he incorporated Plant Manager Luckie

s name into the 
wording on the shirt.  The front of the shirt contained the wor
d-
ing: 

WE LUCKIE (TENEMOS SUERTE).

  
Irving wore the 
union shirt e
very day for 2 weeks before the election and for 2 
weeks after the election. Connolly was aware that employees 
were wearing union shirts and that someone was wearing a shirt 
with Luckie

s name on it.  Irving testified that in addition to 
wearing the person
alized union shirt, he wore approximately 8 
to 12 union buttons every day, talked with employees about the 
Union, and passed out authorization cards and information 
about the Union.  Irving attended 
four
 
to 
five
 
union meetings 
and also served on the Union

s employee organizing commi
t-
tee.  Irving recalled that Luckie told him that he was 

highly 
disappointed

 
in him for voting for the Union.  
 
During the union campaign, Respondent

s management staff 
conducted mandatory employee meetings on Thursdays.  Du
r-
ing
 
the meetings, Respondent

s representatives presented i
n-
formation about the Union. Rainey recalled that with the exce
p-
tion of the first meeting, he spoke out in each meeting.  He 
recalled that he talked about the discrepancies in what emplo
y-
ees wanted vers
us what employees received with respect to 
wages, vacations, and benefits. Rainy recalled that when Irving 
 FLEX
-
N
-
GATE TEXAS
 
 
625
 
spoke up during the meetings, he talked about health care i
s-
sues.  Irving confirmed that approximately a week before the 
election, the owner of the C
ompany spoke to the employees in 
one of the mandatory employee meetings.  Irving recalled that 
the last time that he had attended a meeting with the owner was 
approximately 
3
 
years before when there was another union 
organizing campaign.  Employee Jamy Nic
kerson testified that 
Rainey, Irving, and he were the employees who spoke out in 
the company meetings. 
 
Lloyd testified that approximately 2 weeks before the ele
c-
tion he wore a union button to one of Respondent

s meetings 
with employees during the organizi
ng campaign.  He recalled 
that Luckie, Holland, Mason Fishback (Fishback), and Rick 
Schmidt (Schmidt) were present in the meeting.  Lloyd recalled 
that when he walked into the meeting wearing the button, he 
observed Schmidt looking at him.  After Lloyd sat
 
down, 
Schmidt walked over to him and asked
,
 

Are you alright?

  
Even though Lloyd answered that he was alright, Schmidt 
asked again and continued to look at the union button on the 
left side of Lloyd

s chest.  When Schmidt left Lloyd he walked 
back to whe
re Luckie, Holland, and Fishback were standing.  
After Schmidt said something to them, they all three looked 
over at Lloyd.
 
D.  Respondent

s Response to the Union

s Campaign
 
In response to the Union

s organizing efforts, Respondent 
distributed a number of 
leaflets and flyers urging employees to 
reject the Union

s organizing efforts.  The materials were 
passed out by management and also left in the employees

 
workstations.  Mandatory meeting were scheduled with e
m-
ployees on Thursday as well as special meetin
gs that were o
c-
casionally scheduled on other days of the week.  Respondent 
also distributed company shirts and stickers with the wording 

No means no.

 
 
E.  Alleged 8(a)(1) Violations
 
1. Allegations concerning company stickers and 
 
paragraphs 7(a)
, 
(b)
,
 
an
d (c)
 
Paragraphs 7(a)
, 
(b), and (c) allege that in September 2010, 
S
upervisors Workman, Bates, and Lee interrogated employees 
by asking them whether they wanted an antiunion sticker. 
Lloyd testified that each day during the campaign, Supervisors 
Workman and Lee handed out the 

No means No

 
stickers to 
employees.  Even thou
gh he declined the stickers, these supe
r-
visors repeated their inquiry.  He specifically recalled that after 
he declined Lee

s inquiry, Lee continued to ask jokingly if he 
wanted a sticker.  Employee Juan Garcia works on fi
r
st shift as 
a forklift driver in the materials department.  He testified that 
S
upervisors Workman and Margaret Johnson
3
 
offered him the 
company stickers during the campaign.  He did not identify 
how many times they did so or his response when they offered 
him the stickers.  
 
Employee Jamy Nickerson served on the Union

s employee 
organizing committee with Irving and Rainey. Nickerson test
i-
                                        
        
 
3
 
Although Respondent does not dispute the supervisory stat
us of 
Margaret Johnson (Hoffman), there is no complaint allegation with 

 
fied that a week before the election, a person he identified as 
Henry asked him if he wanted a 

No

 
sticker approximately
 
once or twice. Although he recalled that the individual handed 
out the stickers to some other employees, he could not reme
m-
ber their names.  Although Nickerson did not identify the ind
i-
vidual

s last name, he confirmed that the individual was a part 
of the
 
office personnel or supervision.  Respondent admits that 
Henry Bates is a quality supervisor and Respondent presented 
no evidence to show that there was a nonsupervisory individual 
associated with Respondent

s office whose name was also 

Henry.

 
Responden
t contends in the posthearing brief that 
Nickerson testified in an investigative affidavit that no superv
i-
sor ever asked him to wear the sticker.  Respondent argues that 
this affidavit testimony undercuts his testimony at hearing and 
contradicts the compla
int allegation.  Inasmuch as Nickerson 
acknowledged in his hearing testimony that he did not know 
whether 

Henry

 
was designated as a supervisor or part of the 
office personnel, I do not find that his testimony is undercut or 
contradicted by his affidavit 
testimony. 
 
Luckie testified that when some of the operators who were 
against the Union inquired about whether they could get bu
t-
tons to express their views, Respondent denied their request.  
Luckie asserts that the same employees then asked if, as an 
alte
rnative to buttons, whether Respondent could create some 
labels or stickers.  In response, Respondent printed out the 

No 
Means No

 
stickers.  When the stickers arrived at the Arlington 
facility, Luckie made them available to his staff.  He testified 
that 
he told his managers that they could only distribute the 
stickers if employees asked for them.  He contended that his 
staff was not trained to go to employees and ask the employees 
if they wanted the stickers.  He also contended that he was not 
aware of an
y instance when a manager asked employees if they 
wanted a sticker.  Lee testified that when he received the stic
k-
ers, Luckie told him that he could give an employee a sticker if 
they asked for one.  Lee asserted that he never asked an e
m-
ployee if they wan
ted a sticker.  
 
As neither Bates nor Workman testified at the hearing, the 
testimony of Nickerson, Garcia, and Lloyd remains unrebutted 
with respect to the actions of Bates and Workman.  Although 
Lee denied that he ever asked an employee if they wanted a 
sticker, he also could not recall whether he had spoken with 
Lloyd about the 
U
nion despite the fact that he spoke with Lloyd 
each day.  Thus, crediting the unrebutted testimony of Nicke
r-
son, Garcia, and Lloyd, and finding an insufficient basis to 
credit Le
e

s denial, I find that Respondent

s supervisors inte
r-
rogated employees by asking them whether they wanted an 
antiunion sticker as alleged in the complaint. 
 
Having found that Respondent engaged in such interrog
a-
tion, I must nevertheless determine whether 
such actions viola
t-
ed the Act as alleged.  Citing 
Tappan Co
.
, 254 NLRB 656 
(1981)
,
 
and 
Garland Knitting Mills,
 
170 NLRB 821 (1968), 
counsel for the Acting General Counsel asserts that an emplo
y-
er violates 8(a)(1) when its representatives offer employees 
an
tiunion paraphernalia and force employees to make an o
b-
servable choice about whether or not to accept the item.  In 
Tappan
, a supervisor walked through his department with pr
o-
company T
-
shirts over his arm.  He contended that he offered 
shirts only to emplo
yees who asked for them.  The Board, ho
w-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
626
 
ever, concluded that the supervisor had engaged in a 

form of 
interrogation

 
by walking through the department with the 
shirts.  The Board observed that such action 

required emplo
y-
ees to make an open choice.

  
In it
s 1968 decision in 
Garland 
Knitting
 
Mills
, the Board found that when supervisors observed 
which employees accepted or rejected procompany tags offered 
to them, the conduct in effect forced each employee who was 
approached to manifest his or her choice and 
thus violated 
8(a)(1) of the Act.
 
Respondent cites the Board

s decisions in 
Intermet Steven
s-
ville,
 
350 NLRB 1349 (2007)
,
 
and 
Jefferson Stores, Inc
., 201 
NLRB 672 (1973); contending that supervisors

 
distribution of 
campaign literature to employees has not 
been found to violate 
the Act.  I note, however, that in its decision in 
Intermet St
e-
vensville,
 
the Board specifically distinguished between distri
b-
uting campaign literature to employees and asking employees 
to wear antiunion or proemployer paraphernalia. 
 
Quoting from 
its earlier decision in 
Barton Nelson, Inc.
, 318 NLRB 712 
(1995), the Board stated:  

hen supervisors approach ind
i-
vidual employees and solicit them to wear antiunion or proe
m-
ployer paraphernalia, the employees are forced to make an 
observ
able choice that demonstrates their support for or reje
c-
tion of the union.

  
318 NLRB at 712.  The Board concluded in 
Intermet Stevensville
 
that the employer

s distribution of ca
m-
paign literature that was not intended or designed to be di
s-
played by an empl
oyee as an expression of union sentiments 
and required only an acceptance of the offered literature was 
not unlawful.  The cards given to employees in 
Jefferson Stores
 
had no pins with which they could be attached to clothing and 
thus there was no compulsi
on for employees to wear them. 201 
NLRB at 673. 
 
Respondent also cites the 1974 Board decision in 
McDo
n-
ald

s
, 214 NLRB 879, in which the Board affirmed the judge in 
finding that the employer did not violate the Act when its pres
i-
dent pinned an antiunion bu
tton on an employee.  As the Board 
later explained in its decision in 
Dyn
C
orp,
 
343 NLRB 1197, 
1199 (2004), these circumstances are distinguishable because 
the supervisor pinned the 

vote no

 
button on the employee

s 
shirt and left without observing the 
employee

s reaction and 
thus the employee was not forced to choose whether to accept 
the button presented by the supervisor.
 
In 
Phillips Industries
, 295 NLRB 717, 718 (1989)
,
 
the e
m-
ployer

s distribution of company shirts was not found to be 
violative as th
e distribution was only to employees who asked 
for them and there was no coercion on employees.  The circu
m-
stances of the current case are further distinguishable from 
those in 
Wm. T. Burnett & Co
., 273 NLRB 1084, 1092

1093 
(1984)
,
 
where a supervisor tosse
d an antiunion button over on a 
table utilized by 
two
 
employees in their work.  One of the e
m-
ployees picked up the button and wore it for the remainder of 
the day.  In finding no violation of the Act, the judge noted that 
the employee could have left the b
utton where it lay without in 
any way indicating his union inclinations.  Furthermore, no 
other violations were attributed to this supervisor and the judge 
concluded that the incident was essentially isolated and nonc
o-
ercive.  Respondent also cites the Boa
rd

s decision in 
Schwartz
 
Mfg. Co
.
,
 
289 NLRB 874 (1988)
,
 
where supervisors announced 
to employees in a meeting that the company had hats and 

vote 
no

 
buttons for employees.  The items were distributed to e
m-
ployees, however, by nonsupervisory employees out
side the 
presence of any supervisory personnel.  In finding no violation, 
the Board specifically noted that there was no evidence to r
e-
veal either any direct involvement by the supervisors in the 
distribution process or any evidence that the supervisors e
n-
gaged in open surveillance of employees leaving the meeting.  
Thus, the Board concluded that 

the central availability of pr
o-
company insignia, in the absence of supervisory involvement in 
the distribution process or other evidence that management 
pressured
 
employees into making an observable choice or open 
acknowledgment concerning their campaign position, did not 
reasonably tend to interfere with employee rights under the 
Act.

 
 
As the Board stated in 
Westwood Health Care Center
, 330 
NLRB 935 (2000):  

In 
the final analysis, our task is to dete
r-
mine whether under all the circumstances the questioning at 
issue would reasonably tend to coerce the employee at whom it 
is directed so that he or she would feel restrained from exerci
s-
ing rights protected by Sectio
n 7 of the Act.

  
In the instant 
case, the employees approached by Workman, Bates, and Lee 
had to make an observable choice to support the Union or R
e-
spondent and in doing so, they were coerced into relinquishing 
their Section 7 rights. Accordingly, I find
 
that Respondent u
n-
lawfully interrogated its employees by asking them if they 
wanted an antiunion sticker as alleged in complaint paragraphs 
7(a), (b), and (c).
 
2. Paragraph 7(d)
 
Paragraph 7(d) of the complaint alleges that on an unspec
i-
fied date occurring
 
in or about September 2010, Respondent, 
acting through Fishback, interrogated an employee about the 
U
nion

s activities and/or sympathies.  When Juan Garcia (Ga
r-
cia) was initially asked if any company representative asked 
him about his feelings concerning 
the Union, he answered 

No.

  
When asked specifically if Fishback talked with him 
about the Union, he responded: 

Oh, he asked me one time 
what I think about the union.

 
He estimated that this remark 
occurred about 3 weeks before the election.  Garcia did 
not 
identify what he said in response to the inquiry or how the 
question came up during their conversation.
 
Respondent asserts that there is simply no evidence whats
o-
ever of any coercion or other evidence of unlawful interrog
a-
tion based on this scant testi
mony.  Respondent

s argument has 
merit.  The Board

s applicable test for determining whether the 
questioning of an employee constitutes an unlawful interrog
a-
tion is the 

totality
-
of
-
the
-
circumstances

 
test adopted by the 
Board in 
Rossmore House
, 269 NLRB 1
176 (1984), affd. sub 
nom. 
Hotel Employees Local 11
 
v. NLRB
, 760 F.2d 1006 (9th 
Cir. 1985).  The Board has also determined that in analyzing 
alleged interrogations under the 
Rossmore House
 
test, it is a
p-
propriate to consider what have come to be known as 

the 
Bourne factors,

 
arising from the 
c
ourt of 
a
ppeals decision in 
Bourne
 
v. NLRB
, 332 F.2d 47, 48 (2d Cir. 1964).  In order to 
apply the analysis, however, there must be some information 
about the background of the comments, the nature of the info
r-
mation 
sought, the identity of the questioner, the place and 
 FLEX
-
N
-
GATE TEXAS
 
 
627
 
method of the questioning, and the truthfulness of the emplo
y-
ee

s reply.  Id. 
 
Garcia

s abbreviated testimony confirms only that his co
n-
versation was with supervisor Fishback and the inquiry o
c-
curred on
ly one time.  There is no information to reflect what 
was said by either Fishback or Garcia prior to this alleged inte
r-
rogation or after this alleged interrogation.  Garcia does not 
provide any specificity as to where the conversation occurred.  
He does no
t allege that it was behind closed doors or the result 
of his being called into the office to speak with Fishback.  With 
only this one
-
sentence inquiry, there is no information as to 
whether Fishback appeared to be seeking the information as a 
basis to tak
e action against Garcia.  Perhaps most significantly, 
there is no evidence concerning how Garcia responded to the 
inquiry.  Based on Garcia

s initial response denying that any 
company representative asked him about his feelings concer
n-
ing the Union, it may
 
be that Garcia did not perceive the co
m-
ment as a probe into his union sentiments.  Although the stan
d-
ard for interference with Section 7 rights is not a subjective one 
based upon an employee

s personal sensitivity, an employee

s 
apparent perception and re
sponse is nevertheless a factor in 
looking at the 

totality
-
of
-
the
-
circumstances.

 
Accordingly, there is insufficient evidence to support a fin
d-
ing that Fishback

s comment to Garcia constituted unlawful 
interrogation and I recommend dismissal of complaint 
par
a-
graph 7(d).
 
3. Paragraph 7(e)
 
Complaint paragraph 7(e) alleges that on an unspecified date 
occurring on or about August or September 2010, Luckie crea
t-
ed an impression among employees that their union activities 
were under surveillance and he interroga
ted an employee r
e-
garding employees

 
union activities.  Employee Raquel Silva 
became involved with the Union

s organizing campaign in July 
2010 when she attended a union meeting at the union hall in 
Grand Prairie, Texas.  She continued to attend union meet
ings 
and she ultimately became a member of the employee organi
z-
ing committee.  To show her support for the Union she wore a 
union shirt and buttons.  She recalled that at the end of July or 
the first of August, she was called into Luckie

s office.  After 
s
he entered the office and after the door was closed, Luckie 
asked her if it was true that she was pressuring employees on 
the production floor to sign union cards.  Silva told him that 
was not true.  On cross
-
examination, Silva acknowledged that 
there is a
n employee handbook rule that prohibits employees 
from soliciting other employees during working times and in 
working areas.  Silva further confirmed that when Luckie spoke 
with her, he was asking her about that solicitation policy.
 
In his response to this
 
allegation, Luckie testified that he 
called Silva to his office to talk about complaints that she had 
pressured employees in the work area during working time.  
His testimony provided no further information about the r
e-
mainder of the conversation or about
 
what he specifically asked 
Silva when she was in the office.  He did not disclose whether 
he told Silva the identity of the employee who had complained.  
His account of the conversation was as abbreviated as Silva

s.
 
As noted by the Board in its decision 
in 
Flexsteel Industries
, 
311 NLRB 257 (1993), the test for determining whether an 
employer has created an impression of surveillance is whether 
the employee would reasonably assume from the statement that 
their union activities had been placed under survei
llance. Id at 
257.  Specifically, an employer creates an impression of su
r-
veillance by indicating that it is closely monitoring the degree 
of an employee

s union involvement. Id.
 
The Board has also found, however, that an employer has not 
created an impres
sion of surveillance when an employer simply 
reports to an employee what other employees have volunteered 
to supervisors and there is no evidence that management soli
c-
ited that information.  
North Hills Office Services
, 346 NLRB 
1099, 1104 (2006); 
Register
 
Guard,
 
344 NLRB 1142, 1144 
(2005); 
Rock
-
Tenn Co
., 315 NLRB 670, 6
8
2 fn. 19 (1994), 
enfd. 
6
9 F.3d 803 (7th Cir. 1995), and overruled on another 
point by 
Chelsea Industries
, 331 NLRB 1648 (2000), enfd. 285 
F.3d 1073 (D.C. Cir. 2002).  Conversely, an unlawfu
l impre
s-
sion of surveillance is created when an employer reveals speci
f-
ic information about a union activity that is not generally 
known, and does not reveal its source leaving the employee to 
conclude that the information was obtained through the e
m-
ployer

s monitoring.  
Stevens Creek Chrysler Jeep Dodge
, 
357 
NLRB 
633
 
(2011);
 
Sam

s Club
, 342 NLRB 620, 620

621 
(2004).
 
In the instant case, neither Silva nor Luckie provide suff
i-
cient information in their testimony to fully explain the discu
s-
sion that occurred 

evidence that Luckie identified the specific employee who r
e-
ported that Silva had pressured him concerning the Union, the 
testimony of both individuals reflects that Luckie informed 
Silva that there was a complaint
 
that she had violated the 
C
o
m-

area.  There is no indication that Luckie questioned her othe
r-
wise or threatened her with discipline for the solicitation or 
union activity.  Overall, I find that 

indicated that other employees had volunteered information 
about her union activities and therefore would not have tended 
to create an impression of surveillance.
 
Based on the total evidence, it appears that at the time of the 
conversation Silva was a known union supporter.  She was a 
member of the employee organizing committee and openly 
wore union buttons and shirts.  As noted above, there is no 
allegation that there was any threat or promise in conjunction 
with Luckie

s inqui
ry about the violation of the solicitation 
policy.  Accordingly, inasmuch as Silva was an open and active 
union supporter and in the absence of threats or promises, I find 
that the totality
-
of
-
the circumstances do not support a finding 
that Luckie

s commen
ts constituted unlawful interrogation.  
Rossmore House
, 269 NLRB 1176, 1177 (1984).
 
Accordingly, I recommend that complaint paragraph 7(e) be 
dismissed in its entirety.
 
4. Paragraph
s
 
7(f)(i) and (ii)
 
Complaint paragraph 7(f) alleges that on an unspecified 
date 
occurring on or about September 2010, Luckie interrogated an 
employee about union sympathies, solicited employee co
m-
plaints and grievances, and promised increased benefits and 
improved terms and conditions of employment if the employees 
refused to sup
port the Union.  Raul Castaneda works on the line 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
628
 
on second shift.  Castaneda testified concerning two convers
a-
tions that he had with Luckie prior to the September 22, 2010 
election. Both conversations occurred in Luckie

s office with 
only Castaneda and 
Luckie present. During one conversation, 
Castaneda specifically recalled that the door was closed.  Ca
s-
taneda testified that on both occasions, he had gone to the o
f-
fice voluntarily to talk with Luckie about an incident involving 
the forklift.  In describi
ng one of the conversations, Castaneda 
testified that while he was in the office, Luckie asked him how 
he felt about the Union.  In an affidavit given to the Board du
r-
ing the investigation of the charge, Castaneda also testified 
concerning a second convers
ation with Luckie.  In the affidavit 
he testified that while he was in the office, Luckie asked him 
whether he wanted the Union.  He also recalled that Luckie told 
him that he didn

t want Castaneda to support the Union.  When 
Castaneda asked Luckie 

what i
s better,

 
Luckie replied that 
the employees make decent money at the facility.  He added 
that if Castaneda had a problem, he should come to Luckie and 
Respondent would fix it.
 
Although he met with a Board agent in December 2010, to 
provide information to 
the Board, Castaneda declined to meet 
with an agent or counsel for the Acting General Counsel in 
preparation for the July 2011 hearing.  In the affidavit Ca
s-
taneda had also told the Board agent that when he had been 
contacted by the Board, he had gone to L
uckie to ask what he 
should do.  Luckie helped him to find the website for the Board 
and how to locate the name of the Board agent.  Castaneda also 
testified that Luckie told him to simply tell the truth to the 
Board because the employees had been terminat
ed because of 
the economy and not because they supported the Union.  Luc
k-
ie did not dispute Castaneda

s testimony concerning the two 
conversations.
 
Respondent contends that it has established that the 
C
omp
a-
ny has had an open door policy for many years wher
e emplo
y-
ees can talk with Luckie or Connolly if they have any work
-
related issues.  Respondent asserts that the open door policy is 
set forth in the employee handbook and that Lloyd acknow
l-
edged that he was free to talk with Luckie concerning any i
s-
sues.  
Respondent contends that there is a long line of Board 
and court cases that stand for the proposition that an employer 
may continue that practice during an organizing campaign. 
Respondent cites the Board

s decisions in 
Johnson Technology, 
Inc
., 345 NLRB 76
2, 764 (2005); 
TNT Logistics North Ame
r
i-
ca, Inc
., 345 NLRB 290 (2005); 
Wal
-
Mart Stores
, 339 NLRB 
1187, 1187 (2003); 
Curwood, Inc
., 339 NLRB 1137 (2003), 
affd. in part, vacated in part 397 F.3d 548 (7th Cir. 2005); 
MacDonald Machinery Co
., 335 NLRB 319 (200
1)
,
 
in support 
of this argument.
 
Although all of these cases deal with circumstances in which 
the employer had a past practice of soliciting employee grie
v-
ances prior to a union organizing campaign, the cases also point 
out a factor that is distinguished f
rom the circumstances of the 
instant case.  Citing its prior decision in 
Wal
-
Mart Stores
, 
i
bid 
at 640, the Board affirmed in 
Johnson Technology
,
 
i
bid at 764
,
 
that an employer with a past practice of soliciting employee 
grievances may continue such a practi
ce during a union

s o
r-
ganizing campaign.  The Board went on to point out, however, 
that it is not the solicitation of grievances itself that violates the 
Act, it is the employer

s explicit or implicit promise to remedy 
the solicited grievances that impress
es upon employees the 
notion that union representation is unnecessary. 
Wal
-
Mart 
Stores
, 
ibid
 
at 640.  I further note that while the employer had a 
past practice of soliciting employee complaints in 
Curwood
, the 
Board also found that there was no record evi
dence to support 
any theory that the employer implicitly promised to remedy the 
complaints solicited during the union campaign.  
Curwood
, 
ibid
 
at 1139.  In its decision in 
MacDonald Machinery Co
, the e
m-
ployer established that it had a practice of listening
 
to employee 
complaints and responding to the complaints.  The Board 
pointed out, however, that the ultimate question is whether 
there has been a promise of benefits in order to influence a 
union campaign and no such promise was found by the Board.  
MacDon
ald Machinery Co.
, 
ibid
 
at 320.
 
Castaneda

s undisputed testimony reflects that he went to 
Luckie

s office to talk about something other than the Union.  
Behind closed door, Luckie took the opportunity to inquire 
about Castaneda

s union sentiments.  There i
s no evidence that 
Castaneda was a known union supporter.  In fact, when Luckie 
asked him how he felt about the Union, Castaneda acknow
l-
edged that he had no knowledge about the Union.  During the 
second conversation, Luckie told Castaneda that he did not 
w
ant him to support the Union.  When Castaneda asked Luckie
,
 

what is better,

 
Luckie told him that if he had a problem to 
come to him and Respondent would fix it.
 
Thus, based upon the total record evidence, I find that Luc
k-
ie
 
unlawfully interrogated Castaneda concerning his union 
sympathies and promised unspecified benefits if he refused to 
support the Union as alleged in complaint paragraph 7(f)(i) and 
(iii).  Based on Castaneda

s testimony, I do not find that Luckie 
solicite
d grievances as alleged in complaint paragraph 7(ii).  
Therefore
,
 
I recommend that complaint paragraph 7(f)(ii) be 
dismissed.
 
5. Complaint paragraph 7(g)
 
Complaint paragraph 7(g) alleges that since about August 1, 
2010, and ending on or about September 30,
 
2010, Respondent, 
by Lee repeatedly threatened that employees would be term
i-
nated because of their union activities and/or sympathies.  The 
evidence presented by the Acting General Counsel in support of 
this allegation relates to alleged threats made in r
elation to 
Rainey and Irving.  The evidence and my findings concerning 
this allegation are discussed below in my determination of 
whether these employees were unlawfully terminated.
 
F.  Terminations of Rainey, Irving, and Lloyd
 
Employees Rainey, Irving, and Lloyd were all terminated on 
November 5, 2010. The Acting General Counsel alleges that 
these employees were terminated because of their activities in 
support of the Union.  Respondent asserts that even before the 
Union filed i
ts petition. Connolly had already decided that the 
plant was 

too heavy

 
with team leaders and the discharge of 
these team leaders was part of Respondent

s effort to align the 
staffing for the Arlington plant with comparable facilities 
throughout the Compa
ny.
 
In order to determine whether these employees were unla
w-
fully terminated, the Board has established a specific fram
e-
work for analysis.  Under the principles of 
Wright Line
, 251 
 FLEX
-
N
-
GATE TEXAS
 
 
629
 
NLRB 1083, 1089 (1980), enfd
.
 
662 F.2d. 899 (1st. Cir. 1981), 
cert. denied 
455 U.S. 989
 
(1982), and approved by the United 
States Supreme Court in 
NLRB v. Transportation
 
Management 
Corp
., 462 U.S. 393, 401

402 (1983), the General Counsel 
must establish that union activity was a motivating factor in the 
action taken against these 
employees.  To establish the initial 
burden under 
Wright Line
, the General Counsel must prove that 
antiunion animus was a substantial or motivating factor in the 
adverse employment action.  The elements commonly required 
to support such a showing are union
 
or protected activity by the 
employee, employer knowledge of that activity, and antiunion 
animus on the part of the employer.  
Oaktree Central Manag
e-
ment
,
 
LLC
,
 
353 NLRB 1242, 1246 fn. 7 (2009); 
Willamette 
Industries
, 341 NLRB 560, 562 (2004).
 
Once the Gen
eral Counsel has met this burden, the burden 
shifts to the 
r
espondent to establish, by a preponderance of the 
evidence, that it would have taken the action even in the a
b-
sence of the employees

 
union activity.  
Wright Line
, 251 
NLRB 
at 1089.  See 
Manno Ele
ctric
, 321 NLRB 278, 280 fn. 
12 (1996).  The burden shifts only if the General Counsel esta
b-
lishes that the employees

 
protected conduct was a 

substantial 
or motivating factor in the employer

s decision.

  
Budrovich 
Contracting Co
., 331 NLRB 1333 (2000).
 
1.  Respondent

s asserted reasons for the discharges
 
The parties stipulated that Respondent did not rely on fina
n-
cial records, financial comparisons, or analyses of any kind, 
including but not limited to, records regarding profitability, 
productivity, wage
 
comparisons, costs to retain temporary e
m-
ployees, or anything similar in making the decision to terminate 
Lloyd, Irving, and Rainey.  Furthermore, both Luckie and Co
n-
nolly testified that these employees were not terminated b
e-
cause of their job performance
 
or because of disciplinary pro
b-
lems.  Respondent asserts in the posthearing brief that the r
e-
duction in force of the three team leaders was a part of an ong
o-
ing effort to align the staffing at the Arlington plant with co
m-
parable facilities throughout the 
C
ompany.
 
2.  Conno
lly

s interaction with the Arlington plant
 
Although Connolly is the general manager for both the A
r-
lington, Texas facility and the Ada, Oklahoma facility, he 
spends the majority of his time at the Ada facility that is a
p-
proximately a 3
-
ho
ur drive from Arlington.  Both Connolly and 
Luckie estimate that Connolly normally visits the Arlington 
facility once or twice a month.  Luckie recalled that when he 
took a vacation during the first part of August 2010, Connolly 
ran the plant in his absenc
e.  Luckie asserted that when he r
e-
turned from vacation, Connolly told him by telephone that he 
had noticed the number of employees on the production floor 
versus the number of team leaders.  Connolly recalled that he 
told Luckie that some changes needed t
o be made.  Luckie 
testified that Connolly initially discussed his idea of eliminating 
some of the team leaders in approximately the third week of 
August.  Luckie recalled that the decision to terminate Rainey, 
Irving, and Lloyd was made approximately a we
ek before their 
termination on November 5, 2010.
 
Connolly recalled that he put together a list of all of the team 
leaders based on their seniority.  He selected the three team 
leaders with the least seniority with the exception of Rainey 
who was in a diffe
rent classification than the other team lea
d-
ers. Connolly confirmed that he only reviewed and compared 
the manpower charts of nine other facilities in relation to A
r-
lington in his decision to terminate the team leaders.
 
Both Connolly and Luckie confirmed t
hat during the period 
of time between their first telephone conversation in August 
concerning this matter and November 5, 2010, there were no 
emails, memos, or letters discussing the decision to terminate 
these three team leaders.  Connolly testified that 
he only di
s-
cussed his decision to terminate the three team leaders with 
Luckie.  He denied that he sent anything to his superior to not
i-
fy him of the terminations.  Respondent presented no doc
u-
ments or testimony to confirm that Connolly discussed this 
acti
on with Respondent

s 
h
uman 
r
elations 
d
epartment or with 
any other management officials.
 
3.  The 
Wright Line
 
analysis
 
As discussed above, the evidence establishes that Rainey, I
r-
ving, and Lloyd engaged in activities that were protected by the 
Act.  There is
 
no dispute that all three employees were term
i-
nated and suffered adverse employment action.  Thus, there is 
no dispute with respect to these two elements of the 
Wright 
Line
 
analysis.
 
a. Respondent

s knowledge of the employees

 
 
union support
 
Luckie
 
acknowledged that prior to their terminations, he was 
aware that Irving and Rainey supported the Union and he had 
observed the union shirts they wore.  Rainey testified without 
dispute that in a conversation with 
S
upervisors Holland and 
Mitchell, he discl
osed that he had been the employee who had 
first contacted the Union because he had believed that it would 
be good for the employees.  Rainey continued to demonstrate 
his support for the Union by wearing his personalized union 
shirt to work every day in ad
dition to multiple union buttons.  
He also testified without contradiction that supervisors o
b-
served him distributing union literature and cards to employees 
in the plant parking lot. Furthermore, Rainey was one of the 
most outspoken employees in Responden
t

s mandatory e
m-
ployee meetings during the Union

s campaign period.
 
In addition to speaking favorably about the Union during R
e-
spondent

s preelection employee meetings, Irving also wore a 
customized union shirt to work every day for the 2 weeks b
e-
fore the 
election and for the 2 weeks after the election.  Irving

s 
shirt was especially noticeable as the wording incorporated 
Luckie

s name in the shirt

s union slogan.  Other than Rainey, 
Irving wore more union buttons on his clothing than any other 
employees.  
Irving testified that after the election, Luckie told 
him that he was 

highly disappointed

 
in him for supporting the 
Union.  When asked about this conversation in his testimony, 
Luckie responded: 

Well, I was disappointed.

  
Luckie went on 
to testify that
 
as a team leader, he had considered Irving as a 
wing part of his management.  In describing team leaders he 
added: 

When stuff flares up on the floor, they

re actually su
p-
posed to help calm stuff down, and I felt as [if] he had jumped 
ship.

 
Although the 
record reflects that in comparison to Rainey 
and Irving, Lloyd was not as active or as well known a union 
supporter, counsel for the Acting General Counsel asserts that 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
6
30
 
Respondent

s supervisors and managers were aware that Lloyd 
supported the Union.  On th
e one occasion when he wore the 
union button, he garnered the attention of Schmidt, Holland, 
Fishback, and Workman.  Although none of them said anything 
to him about his wearing the button, Schmidt walked over to 
where he was standing and appeared to be lo
oking at the button 
as he spoke with Lloyd.  When he returned to the company of 
Fishback, Holland, and Workman, all four of the supervisors 
directed their attention to him.  It is reasonable that because he 
had not been a demonstrative union supporter prev
iously, his 
wearing the button caught the supervisors

 
attention.  None of 
these supervisors testified at the hearing.  When Lee and 
Workman offered Lloyd the 

No means no

 
stickers, Lloyd 
always declined.
 
Lloyd also testified that during one of Connolly

s
 
visits to 
the plant during the campaign, Connolly approached him and 
asked him to explain his problems with the situation at the 
plant.  When Lloyd told Connolly about his frustration with 
nothing resulting from evaluations and recommendations for 4 
years
, Connolly remarked that it seemed as if the team leaders 
were having all the problems.  Connolly then wrote down 
Lloyd

s comments before leaving to talk with other employees
.
 
b. Conclusions concerning Respondent

s knowledge
 
Counsel for Respondent urges th
at the Acting General Cou
n-
sel failed to present any evidence that the sole decision
 
maker; 
Paul Connolly, had any knowledge that Rainey, Irving, and 
Lloyd engaged in protected activity.  Respondent

s counsel 
goes on to argue that counsel for the Acting Gen
eral Counsel 
never asked Connolly if he knew that these three employees 
were union supporters.  Respondent further argues that the 
issue of Connolly

s knowledge was 

the elephant in the room

 
completely ignored by the Acting General Counsel.  Furthe
r-
more, 
Respondent asks that I draw an adverse inference from 
the fact that the Acting General Counsel failed to ask such a 

critical question

 
of this 

critical witness

 
who was called by 
the counsel for the Acting General Counsel in her case in chief.  
Despite t
he fact that Respondent asks that I draw this adverse 
inference, I also note that Respondent

s counsel had the oppo
r-
tunity to explore this denial and yet never asked this same que
s-
tion during his examination of Connolly.  Clearly, as the a
l-
leged decision m
aker and the highest level supervisor testifying 
in this proceeding, Connolly was an adverse witness for cou
n-
sel for the Acting General Counsel and counsel for the Acting 
General Counsel had no duty to make such inquiry.  Respon
d-
ent

s failure to gain a den
ial of knowledge from Connolly; a 
witness distinctly under Respondent

s control, however, pr
e-
sents a far more compelling basis to draw an adverse inference.
 
In an affidavit given to the Board, Connolly also estimated 
that he knows approximately three
-
fourt
hs of the Arlington 
employees.  There is no dispute that Connolly has daily tel
e-
phone contact with Luckie.  As evidenced by Lloyd

s testim
o-
ny, Connolly was present at the plant and interacted with e
m-
ployees during the union campaign.  With a total of only 
80 
employees, it is reasonable that Connolly was fully aware of 
those employees who openly demonstrated their support for the 
Union.  Furthermore, it is not essential that Connolly specifica
l-
ly acknowledged that he was aware of the union activity by 
Rainey
, Irving, and Lloyd.  This knowledge is established 
through Luckie or any of the other admitted supervisors at the 
facility.  It has long been established that knowledge of an e
m-
ployee

s protected activities acquired by a lower
-
level superv
i-
sor may be impu
ted to the higher managerial decision
 
maker.  
GATX Logistics, Inc
., 323 NLRB 328, 333 (1997).  Accordin
g-
ly, I find that counsel for the General Counsel has established 
that Respondent had knowledge of these employees

 
union 
activities and support.
 
c. The m
otivational link
 
The motivational link is established by proof of antiunion a
n-
imus.  
Oaktree Capital
 
Management,
 
353 NLRB 1242, 1242 
(2009)
.
 
Antiunion animus may be based on direct evidence or 
may be inferred from circumstantial evidence based on the 
record as a whole.  
Fluor Daniel, Inc
., 304 NLRB 970, 970 
(1991)
.
 
Indirect evidence is often the only way in which mot
i-
vation can be proven since
 
an employer will rarely, if ever, 
openly acknowledge that an employee was fired because of an 
unlawful reason.  
Sahara Las Vegas Corp.,
 
284 NLRB 337, 
347 (1987).  An inference of animus has been found to have 
been appropriately raised by timing, knowledge
, and the ma
n-
ner of adverse action implementation.  
Sawyer of Napa
, 300 
NLRB 131, 150 (1990), citing 
NLRB v. Rain
-
Ware
, Inc.
, 732 
F.2d 1349, 1354 (7th Cir. 1984).
 
(1)  The alleged threat to Rainey and Irving
 
As Lloyd worked on first shift, he often saw Lee
 
when Lee 
repaired the computers in his work area.  Lloyd testified that 
Lee sometimes talked with him about how the organizing ca
m-
paign was progressing on the second shift.  Lloyd recalled that 
Lee remarked about the union shirt worn by Irving.  Lee told 
Lloyd that Irving and Rainey were 

taking it too far.

  
Lee also 
remarked that Irving and Rainey didn

t have a long life at R
e-
spondent

s facility if they kept up all the things that they were 
doing contending 

they

re nothing but problems.

  
Lee denied 
tha
t he ever told anyone in the plant that Irving, Rainey, or 
Lloyd had a short life at Respondent

s facility.  This alleged 
threat is the substance of complaint paragraph 7(g) as refe
r-
enced above.  Overall, I found Lloyd

s testimony to be the 
more credible w
ith respect to this alleged incident.  Lloyd

s 
account of the conversation was straightforward without any 
apparent attempt to embellish or aggrandize the details.  Lloyd 
further acknowledged that even before the Union

s campaign, 
Lee had complained about 
Rainey.  Although Lee may have 
had a less than amicable relationship with Rainey prior to the 
union campaign, Lee did not limit his prediction only to Rainey 
in this conversation with Lloyd.  He specifically included I
r-
ving as well.  The undisputed record 
evidence reflects that 
Rainey and Irving went out of their way to show their support 
for the Union.  They were not content with simply wearing the 
shirts provided by the Union.  They went to the trouble to d
e-
sign their own shirts to show their personal fee
lings about the 
Union.  Because Lloyd was not as active or as vocal in his su
p-
port for the Union, it is reasonable that Lee would have tried to 
warn Lloyd of the consequences of such active union support 
that Rainey and Irving had demonstrated.  Accordingl
y, credi
t-
ing the testimony of Lloyd, I find merit to complaint allegation 
7(g).
 
 FLEX
-
N
-
GATE TEXAS
 
 
631
 
(2)  How management viewed Rainey and Irving

s 
 
association with the Union
 
Approximately 15 to 30 minutes after the votes were counted 
on September 22, 2010, Rainey and Irving 
were standing t
o-
gether near the rear production line.  Both Rainey and Irving 
were wearing their union shirts and union buttons.  Some of the 
nearby employees called Rainey

s attention to Lee who was 
leaving the IT office.  Rainey testified that he turned 
around to 
see Lee laughing and raising his middle finger toward them 
before he walked out to his car.  Irving testified, however, that 
Lee held up his index finger.  Irving also confirmed that when 
he had given a sworn affidavit to the Board during the inv
est
i-
gation, he had stated that Lee 

walked by, smiled at us, and 
threw his hands up in the air.

  
Lee denied that he saw Rainey, 
Irving, or Lloyd after the votes were counted and he denied 
giving them the middle finger, jeering, or pointing at them. 
Both R
ainey and Irving testified that they reported the incident 
with Lee to Luckie.  Although Luckie testified that neither 
Rainey nor Irving had complained about threats made to them, 
he did not specifically deny that they had complained about 
Lee

s conduct on
 
the day of the election.  Luckie testified that 
although Rainey complained to him about Lee, the complaints 
were not related to the Union.  As evidenced by the discussion 
above concerning the allegations in complaint paragraph 7(g), it 
is apparent that Le
e engaged in negative comments relating to 
both Rainey and Irving.  Although Lee denies that he saw 
Rainey and Irving after the election, I credit Rainey

s and I
r-
ving

s testimony that they saw Lee after the election and that he 
responded by making gestures
 
toward them.  I do not, however, 
credit Rainey

s recall that Lee gestured with extending his mi
d-
dle finger.  I found Irving

s testimony to be more credible in 
this regard.  Despite the fact that Lee may not have expressed 
the level of hostility that is of
ten associated with the extended 
middle finger, it is reasonable that his gestures or body la
n-
guage otherwise communicated his negative feelings toward 
Irving and Rainey in relation to the vote count.  Although he 
was a lower
-
level supervisor, Lee

s action
s toward Rainey and 
Irving after the election clearly evidenced the extent to which 
Respondent viewed the close association between these two 
employees and the Union.
 
(3)  Timing as a factor in establishing the motivational link
 
Timing of an employer

s act
ion has long been considered as 
evidence of unlawful motive.  
La 
Gloria Oil & Gas Co
., 337 
NLRB 1120, 1124 (2002); 
Howard

s Sheet Metal, Inc.,
 
333 
NLRB 361 (2001).  In fact, timing alone may be sufficient to 
establish that antiunion animus was a motivating
 
factor in a 
discharge decision
.  NLRB v. Windsor Industries
, 730 F.2d 860, 
864 (2d Cir. 1984); 
Dayton Typographical Service
, 778 F.2d 
1188, 1193 (6th Cir. 1985).  In the instant case, Luckie
 
testified 
that the decision to terminate Rainey, Irving, and Lloyd was 
made approximately a week before their termination on N
o-
vember 5, 2010. Although this alleged decision date occurs 
approximately 5 weeks after the election, Luckie also admits 
that Con
nolly first discussed a plan to eliminate some of the 
team leaders as early as the third week in August.  Crediting 
Luckie

s recall of this initial discussion, I find that Connolly 
and Luckie began these discussions to get rid of team leaders 
on or about t
he time that the Union filed its petition and Rainey 
began wearing his union shirts.  Although Luckie contends that 
he first discussed the termination of team leaders on or about 
the third week in August 2010, both Connolly and Luckie admit 
that there are 
no memos, emails, letters, or any other written 
documentation to corroborate the substance or the dates of any 
of these discussions.  Connolly testified that because he was 
knowledgeable about 

regulations

 
pertaining to the period 
before the election, no 
action was taken until after the election.  
Thus, even though Respondent waited a number of weeks after 
the election to terminate these employees, the initial decision to 
eliminate team leaders occurred during the union campaign.  
Accordingly, the timing o
f the decision to eliminate these team 
leader positions is suspect and supports a finding of unlawful 
motive.
 
(4)  Respondent

s proffered reason for the terminations
 
Respondent contends that the termination of these three team 
leaders was part of an ongoin
g effort to align the staffing at the 
Arlington plant with comparable facilities throughout the 
C
o
m-
pany.  In preparation for the hearing, the Acting General Cou
n-
sel subpoenaed a number of Respondent

s financial records.  In 
lieu of the production of those 
records, Respondent entered into 
the following stipulation:
 
 
The company did not rely on financial records, financial co
m-
parisons, or analyses of any kind, including but not limited to, 
records regarding profitability, productivity, wage compar
i-
sons, costs
 
to retain temporary employees, or anything similar 
in making the decision to terminate Rockey Lloyd, Alsee I
r-
ving III, or Christopher Rainey. 
 
 
The decision to terminate them did not relate to any economic 
downturn of the company or the industry.  The onl
y doc
u-
ments that the company asserts that it relied on to make the 
decision to terminate the aforementioned employees, were 
manpower comparisons among the plants in the plastics div
i-
sion.  See Joint Exhibits 1 and 2.
 
 
As reflected in the stipulation, Respo
ndent contends that 
Connolly relied only on two documents in making the decision 
to terminate Rainey, Irving, and Lloyd.  Those exhibits, ident
i-
fied for the record as Joint Exhibits 1 and 2 consist of two sep
a-
rate documents.  The first document includes 8 
pages listing 
various classifications and the number of employees in each 
classification for nine of Respondent

s facilities.  This summary 
of facilities did not include the Arlington facility.  The number 
of salaried employees, direct hourly employees, in
direct hourly 
employees, and total hourly employees are identified for each 
facility as well as the ratio of indirect/salary employees to hou
r-
ly employees.  The second document that was included in Joint 
Exhibit 2 was a 1
-
page summary listing the nine faci
lities as 
well as the Arlington facility.  The summary showed the nu
m-
ber of employees in each facility, the number of IT employees 
in each facility, the ratio of IT employees to total employees for 
each facility, and the number of team leaders for each fac
ility.  
Although these documents were addressed briefly when they 
were admitted by joint stipulation and briefly during the test
i-
mony of Connolly and Luckie, Respondent provided no d
e-
tailed explanation as to how Connolly utilized these documents 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
632
 
to arrive 
at the decision to terminate these three employees.  
Connolly simply explained that because 

team leaders are 
much like supervisors,

 
he looked at the number of supervisors 
that he had in the Ada plant and he looked at the fact that he 
had 80 employees and
 
10
4
 
team leaders at the Arlington plant.  
Interestingly, the 1
-
page summary that compared the Arlington 
facility with the other 
nine
 
facilities reflects that while the A
r-
lington plant had 12 team leaders, none of the other facilities 
had any team leaders.
  
Luckie further admitted that he was 
unaware of any facility listed in Joint Exhibit 2 that performed 
the same work as the Arlington, facility.  Although Luckie 
asserted that Connolly would be more knowledgeable to know 
if any of the other plants did simi
lar work, Connolly did not 
address or rebut Luckie

s testimony.
 
d. Conclusions concerning the discharges
 
Thus, Respondent asserts that the decision to terminate these 
employees was made without reliance on financial records or 
financial comparison or analy
ses including records regarding 
profitability, productivity, wage comparison, costs to retain 
temporary employees or any similar kinds of records.  R
e-
spondent asserts that its decision to terminate the employees 
had nothing to do with the economic downturn
 
of the 
C
ompany 
or the industry.  Furthermore, Respondent admits that the dec
i-
sion to terminate these three employees was not based on their 
individual work performance or for disciplinary reasons.  R
e-
spondent asserts simply that it sought to align the sta
ffing at the 
Arlington plant with comparable facilities.  For a number of 
reasons, I do not find this rationale credible. 
 
In its brief, Respondent contends that eliminating the jobs for 
these three individuals was simply a part of an ongoing process 
to im
prove and streamline its production.  While Connolly 
asserted that Respondent constantly reviews staffing levels, 
there was no evidence presented as to how these ongoing r
e-
views are conducted or when these reviews are conducted.  
Although Respondent conten
ds that it has previously eliminated 
management and team leader positions through attrition and 
consolidation of operations, Respondent failed to show how the 
terminations of these three individuals fit into a systematic or 
planned reduction in force.  Fur
thermore, Luckie admitted that 
other than Rainey, Irving, and Lloyd, Respondent had never 
previously terminated any team leaders as a reduction in force.  
Connolly simply asserted that when he filled in at the plant 
during Luckie

s vacation, he realized th
at there were too many 
team leaders.  Although Connolly contended that he made this 
decision by comparing the staffing levels at 
nine
 
other facil
i-
ties, there were no team leaders in the other facilities and there 
is no evidence to show that the other facil
ities did the same 
work as Arlington.  Interestingly, Connolly left in place all of 
the other team leaders on November 5, 2010, and only elim
i-
nated the positions of Rainey, Irving, and Lloyd.  Respondent 
contends that it simply eliminated the least senior 
team leader 
on each shift and eliminated the IT team leader because there 
was an IT manager and some of Respondent

s larger operations 
were staffed with only one IT person.  Thus, by using this r
a-
                                        
        
 
4
 
Jt. Exh. 2 reflects that there were 12 production team leaders prior 
to the terminations of Rainey, Irving, and Ll
oyd. 
 
tionale, Respondent was able to eliminate two of the most ou
t-
spoken union proponents.  While Lloyd was not as active a 
union supporter as Rainey and Irving, he was also the least 
senior team leader on his shift.  In order to give the appearance 
of conformity, Irving could not have been terminated unless 
Lloyd was t
erminated. 
 
While the record does not reflect the date in which team 
leaders were first established at the Arlington facility, it is u
n-
disputed that Irving became a production team leader in the 
middle of 2006 and Lloyd became a production team leader in 
l
ate 2007.  Although Respondent contends that it conducted 
ongoing staffing reviews, it was only after the Union began its 
2010 organizing campaign that Connolly scrutinized the nu
m-
ber of team leaders at the Arlington facility.  During cross
-
examination, Co
nnolly was asked how he used the staffing 
summaries to make his decision to terminate the team leaders.  
He explained that by equating the team leaders to supervisors, 
he then compared the ratio of employees to supervisors at the 
Ada plant versus the numbe
r of employees to team leaders at 
the Arlington plant.  It is noteworthy that while Connolly alle
g-
es that he equated the team leaders with supervisors in form
u-
lating the decision to eliminate team leaders, Respondent never 
took the position that team leade
rs were supervisors prior to the 
September 22, 2010 election or before the filing of the underl
y-
ing unfair labor practices.
 
Respondent contends that it eliminated Rainey

s position b
e-
cause there was an IT manager who could perform all the work 
and because 
other larger operations were staffed with just one 
IT position.  In accepting this rationale, a logical conclusion 
would be that Respondent intended to reduce its IT costs by 
reducing Rainey

s position.  Respondent

s stipulation, however, 
totally eliminate
s such a natural conclusion.  By virtue of its 
stipulation, Respondent denies that financial considerations, 
costs, or even productivity had anything to do with eliminating 
this position.  Because Respondent also admits that the decision 
had nothing to do 
with job performance or discipline, the nu
m-
ber of obvious reasons diminishes. Thus, having removed all 
the other possible reasons for Respondent

s actions, I find it 
illogical that Respondent

s only motivation was to balance out 
numbers on a staffing chart
 
without consideration for costs or 
productivity. 
 
It is undisputed that when these employees were told that 
their jobs were eliminated, they all asked if there was another 
job to which they could transfer and their request was denied.  
Luckie testified th
at he denied these requests because he felt 
that it would not be good for morale for team leaders to move 
back into lower
-
level positions.  Respondent also contends that 
there are no 

bumping rights

 
for employees other than for 
employees to move from one 
shift to another.  Although the 
employee handbook section pertaining to the bumping proc
e-
dure identifies bumping only from shift to shift, the handbook 
also includes a provision providing for team leaders to bump to 
another shift with the loss of their tea
m leader status.  In the 
instant case, Rainey, Irving, and Lloyd all testified without 
dispute that they were capable of performing other jobs in the 
facility.  None of these individuals were given the opportunity 
to move into any other positions, whether 
by using 

bumping 
rights

 
or otherwise.
 
 FLEX
-
N
-
GATE TEXAS
 
 
633
 
Although Respondent offers a rationale for its action that 
might otherwise be legitimate in the absence of an unlawful 
motive, 

there is clearly no obligation on the Board to accept at 
face value the reason advanced 
by the employer.

 
NLRB v. 
Buitoni Foods Corp
., 298 F.2d 169, 174 (3d Cir. 1962).  As the 
Board further explained in 
Buitoni Foods
, 

the concurrent e
x-
istence of an otherwise valid reason for the discharge of an 
employee does not preclude a factual determina
tion that his 
discharge was discriminatory if it appears from a preponde
r-
ance of evidence, and the reasonable inferences drawn ther
e-
from, that the discharge was in fact motivated by the emplo
y-
er

s opposition to the employee

s union activities.

 
Ibid. 
 
As d
iscussed above, I have determined that Respondent, ac
t-
ing through its supervisors engaged in conduct that violated 
Section 8(a)(1) of the 
A
ct.  For the most part, the conduct was 
that of lower
-
level supervisors and involving Respondent

s 
distribution of th
e company stickers.  The only individual co
n-
duct engaged in by Luckie that was found to be unlawful was 
interrogation of one employee and a promise of benefits.  Al
t-
hough there is no allegation that Luckie or Connolly made any 
direct threats to these three
 
employees because of their union 
support and activities, Respondent

s animus toward Rainey and 
Irving was evident through Lee

s threat to Lloyd.  The most 
telling evidence of animus, however, is demonstrated by Luc
k-
ie

s statement to Irving
.  As discussed above, Irving testified 
without dispute that Luckie told him that he was 

highly disa
p-
pointed

 
in him for supporting the Union.  Luckie did not deny 
that he made the statement and testified that he was, in fact, 
disappointed.  He explained 
that he had been disappointed b
e-
cause he felt that Irving, as a team leader, 

had jumped ship.

  
While the record does not support that the team leaders were 
supervisors, it is nevertheless clear that prior to the union ca
m-
paign, Respondent viewed the team
 
leaders as employees who 
were aligned with management.  Luckie, in fact, described the 
team leaders as the 

wing part

 
of his management.  When 
Lloyd spoke with Connolly during the campaign and explained 
his concerns with management, Connolly remarked tha
t it 
seemed that it was the team leaders who were having the pro
b-
lems.  Rainey testified without dispute that he had boldly told 
supervision that he was the employee who had initially contac
t-
ed the Union.  Thus, it is reasonable that Respondent had re
a-
son 
to want to eliminate the team leaders who had so clearly 
abandoned their loyalty to the 
C
ompany. 
 
As discussed above, motivation is the pivotal element in d
e-
termining whether Respondent unlawfully discharged these 
three employees.  Respondent asserts that 
it terminated these 
individuals as a means of streamlining its production process 
and aligning its staffing at the Arlington facility with compar
a-
ble facilities throughout the company.  Although Respondent

s 
asserted rationale provides an otherwise legitim
ate basis for its 
actions, it is apparent from the overall record that Respondent

s 
asserted reasons for the discharges are pretextual

that is, e
i-
ther false or were not in fact relied upon.  Accordingly, having 
found that the asserted rationale is pretextu
al, I may appropr
i-
ately infer that there is another motive for Respondent

s a
c-
tions; an unlawful one that Respondent seeks to conceal.  
Laro 
Maintenance Corp. v. NLRB
, 56 F.3d 224, 229 (D.C. Cir. 
1995); 
Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466, 
470
 
(9th Cir. 1996).  Based on the total record evidence, it is 
apparent that the Acting General Counsel has met the 
Wright 
Line
 
burden in demonstrating that these employees

 
union a
c-
tivity and support was a substantial or motivating reason for 
their terminat
ions.
 
The Board has long held that if the evidence establishes that 
the reasons given for a respondent

s actions are pretextual, the 
respondent fails by definition to show that it would have taken 
the same action for those reasons, absent the protected con
duct, 
and therefore there is no need to perform the second part of the 
Wright Line
 
analysis. 
Golden State Foods Corp
., 340 NLRB 
382, 385 (2003); 
Limestone Apparel Corp
., 255 NLRB 722 
(1981).  Furthermore, even without a finding of pretext, R
e-
spondent has n
ot demonstrated that it would have eliminated 
these jobs in the absence of the employees

 
union activity.  
Accordingly, I find that Respondent violated Section 8(a)(3) 
and (1) of the Act by terminating Rainey, Irving, and Lloyd on 
November 5, 2010. 
 
G.  Wh
ether Rainey, Irving, and Lloyd were Supervisors
 
The term 

supervisor

 
is defined in Section 2(11) of the Act 
as: 
 
 
Any individual having authority, in the interest of the e
m-
ployer, to hire, transfer, suspend, lay off, recall, promote, di
s-
charge, assign, r
eward, or discipline other employees, or r
e-
sponsibly to direct them, or to adjust their grievances, or e
f-
fe
c
tively to recommend such action, if in connection with the 
foregoing the exercise of such authority is not of a merely 
ro
u
tine nature, but requires 
the use of independent judgment.
 
 
Respondent argues that Rainey, Irving, and Lloyd were all 
three supervisors and thus had no protection under the Act.  
Respondent relies upon a number of criteria in its assertion.  
These criteria and the evidence relating
 
to such criteria are 
discussed below.
 
1.  How management viewed the team leaders
 
Relying on the testimony of Luckie, Respondent asserts that 
it considers the team leaders to be part of its management team 
and includes them in management meetings.  Albeit 
self
-
serving, this testimony is further contradicted by the fact that all 
three of these employees voted without challenge in the Se
p-
tember 2010 election.  Furthermore, on August 19, 2010, R
e-
spondent entered into a 
S
tipulated 
E
lection 
A
greement desi
g-
nating
 
the appropriate bargaining unit as all full
-
time produ
c-
tion and maintenance employees.  There was no exclusion for 
team leaders.  In the posthearing brief Respondent contends 
that the outcome of the election was 

lopsided in favor of the 
Company

 
and thus
 
there was no need for Respondent to co
n-
test their supervisory status in posthearing challenges.  A fai
l-
ure to file objections, however, does not address the issue of 
why Respondent did not raise the issue of supervisory status at 
the time of the election 
and made no effort to challenge their 
voting eligibility.  The most plausible reason is that Respondent 
has not previously considered these employees to be superv
i-
sors and raises the issue now only to remove them from the 
protection of the Act.  The undisp
uted testimony of Lloyd also 
reflects that while team leaders were previously allowed to 
participate in meetings with management, this practice changed 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
634
 
during the campaign period and team leaders were excluded 
from some of the scheduled management meetings
. 
 
Respondent

s power point presentation to employees during 
the campaign included a comparison of wages at the Arlington 
facility to five of the Respondent

s unionized facilities.  R
e-
spondent also showed the starting wage at the Arlington facility 
as comp
ared to the wages paid to the facility

s five employee 
classifications.  Although team leaders received more pay than 
the other four classifications, they were, nevertheless, included 
in this comparison chart with other nonsupervisory employees. 
 
2.  Team 
leaders

 
authority for hiring, firing, and 
 
disciplining employees
 
Luckie testified that he seeks input from the team leaders in 
making decisions on who to hire and who to fire. He did not 
identify any specific circumstances when he has done so.  
Luckie ad
mitted, however, that team leaders cannot hire, fire, 
or discipline employees.  He also acknowledged that if an e
m-
ployee is not performing his job on the line, the team leader 
reports the matter to his supervisor.  Lloyd testified that while 
he could recom
mend that someone is hired it 

would not ha
p-
pen.

  
Irving was asked if he had ever had occasion to reco
m-
mend that Respondent hire a temporary employee.  He testified, 

A lot of folks recommend it, but like the supervisor there told 
us, 

You can recommend w
hat you want to recommend, but it

s 
my choice if I hire them or not.

 
Luckie testified that team leaders have been present or 

sat 
in

 
on disciplinary meetings.  He did not however, explain what 
role they played in doing so, how frequently this may have 
occurred, or the specific circumstance when this has occurred.  
The only evidence that Respondent offered to show that a team 
leader was
 
involved in any discipline of another employee was 
a 2006 handwritten statement prepared by Irving.  In the stat
e-
ment, Irving documents that he was told by two of the operators 
that the line was moving slowly.  He then observed Rainey 
talking with one of 
the employees on the line.  Irving doc
u-
mented that he waited for about 10 minutes for Rainey to leave 
the line.  When Rainey did not do so, Irving reported to a s
u-
pervisor that Rainey had stopped the line.  A few minutes later, 
Irving heard Rainey

s phone 
ring and Rainey left the area.  
When Rainey returned, he confronted Irving and asked if he 
told the supervisor that he (Rainey) had stopped the line.  When 
Irving confirmed that he had, Rainey began cursing him and 
threatened that he would in return 

snitc
h

 
on Irving.  The do
c-
ument does not reflect that Irving did anything other than report 
that Rainey was interfering with the line.  There is no evidence 
that he recommended any discipline for Rainey.  Based on his 
account, he did not approach Rainey to war
n Rainey to stop or 
even to ask Rainey to stop what he was doing.  In fact, he wai
t-
ed a full 10 minutes before reporting Rainey to the supervisor.  
Based on his cursing and his threat to get even, Rainey appa
r-
ently did not view Irving as a supervisor.  The
 
incident o
c-
curred in August 2006 and prior to the time that Rainey became 
a team leader.
 
3.  Team 
l
eader assignments and accountability
 
Respondent asserts that team leaders are held accountable for 
directing the work and the production of their team.  Whe
n 
asked if team leaders assign people what to do, Luckie replied
,
 

Sure.  They help out with where manpower goes.

  
Luckie 
testified that team leaders have made job assignments and have 
had some involvement with where temporaries work on the 
line.  Respond
ent provided no documentary evidence or test
i-
mony from Luckie or any other supervisor to demonstrate sp
e-
cific circumstances when team leaders have assigned work to 
either permanent or temporary employees.  Irving testified, 
without dispute, that he could t
ell the people on his line what 
work they had to do but he could not assign them where to go.  
He asserted that only supervision could make the decision 
where employees were assigned to work.  Furthermore, it is 
apparent that the team leaders receive their
 
team

s assignment 
at the beginning of the shift and they simply relate the produ
c-
tion requirements to the employees on the line. There is no 
evidence that they use discretion in assigning specific tasks to 
individual employees.  Although Luckie testified 
that team 
leaders are held accountable for hitting targets, he provided no 
specific examples.  He asserted that team leaders have been 
disciplined for their team making a mistake.  The only doc
u-
ment that Respondent offered in support of this assertion is a
 
written verbal warning that was issued to Irving in March 2009.  
It is apparent, however, that this kind of discipline involved an 
isolated incident and that such discipline was not routinely 
given to team leaders.  Irving became a team leader in mid
-
2006
 
and continued in this classification until his termination 
on November 5, 2010.  Thus, based on the records submitted by 
Respondent, this discipline was the only such discipline issued 
to Irving in a 4
-
year period.  No similar discipline to other team 
lea
ders was submitted into evidence. 
 
Luckie explained that Respondent

s facility is a 

just
-
in
-
time 
plant

 
with only 2 hours of product between it and its customer; 
GM.  Luckie contends that it is important that the team leaders 
keep the lines running.  Occa
sionally, there is a special order or 

hotshot

 
from GM that gives Respondent only 30 minutes to 
get the product to GM.  Luckie asserts that the team leaders are 
responsible for making sure the hotshots are completed.  The 
process for dealing with a hotsho
t begins when the supervisor 
gives the hotshot order to the team leader.  Lloyd explained that 
because the order puller also has a radio and is informed of the 
order, the order puller immediately begins to pull the order. 
Once the order is pulled, the part
 
moves to the front of the pr
o-
duction line.  Lloyd testified that when he worked on the line 
before becoming a team leader, he understood that when there 
was a 

hotshot

 
he knew that the employees had to stop what 
they were doing and get the hotshot to GM 
within a matter of 
minutes.  With respect to the normal production procedure, the 
supervisors throughout the course of the shift give the team 
leaders the part numbers that are to be produced.  Although the 
team leaders who testified agreed that their job 
was to keep the 
line running efficiently, there is no evidence that the team lea
d-
ers had discretion to alter the production orders received from 
their supervisors. 
 
4.  Whether team leaders 

run

 
the plant in the 
 
absence of supervision
 
There were four tea
m leaders who worked on second shift.  
Irving testified that there were occasions when his supervisor 
on shift second left the building to go to GM.  In the superv
i-
 FLEX
-
N
-
GATE TEXAS
 
 
635
 
sor

s absence, Irving and the other three team leaders 

ran

 
the 
building.  Two of the team 
leaders had company cell phones 
and two did not.  Irving recalled that if he needed anything in 
his supervisor

s absence, he asked one of the team leaders with 
a cell phone to contact the supervisor to request the superv
i-
sor

s assistance.  Luckie also test
ified that if the line went down 
in the supervisor

s absence, the team leaders notified the supe
r-
visor even though it was the team leader

s responsibility to get 
the line back up and running.
 
5.  Conclusions concerning the team leaders

 
 
supervisory status
 
Although Respondent argues that all three of the employees 
are team leaders, Rainey was in a very different work situation 
in comparison to Irving and Lloyd.  Rainey

s job description 
provides that the IT technician is to report directly to the IT 
Manager
.  According to the job description, the technician

s 
general rules require the technician to exhibit team work skills 
and actively participate in team activities, demonstrate pro
b-
lem
-
solving skills, follow company policy, and follow safety 
rules.  With re
spect to specific job duties, the description sets 
out the required knowledge and skills required for maintaining 
and operating the IT function.  There are no supervisory fun
c-
tions listed in the job description. 
 
Respondent asserts that its computer softwa
re allows it to 
communicate with GM and to account for what parts will be 
built in what order.  Respondent contends that if the software 
system broke down, Rainey, as the IT team leader, was solely 
responsible for making sure that the situation was rectifi
ed.  
Respondent further contends that if he were not there to fix 
computer issues, the plant would shut down and could not pr
o-
duce parts.  Respondent further contends that because Rainey 
was the only IT employee on the second shift, he used jud
g-
ment in pri
oritizing tasks to complete his job.  As the only IT 
employee on the shift, it is reasonable that he needed to use his 
skills and training to maintain and repair the computer system 
and that such duties would of necessity require his using some 
judgment an
d discretion.  Such judgment and discretion, ho
w-
ever, was utilized in performing the work to which he persona
l-
ly was assigned.  As there were no other IT employees on his 
shift, his use of discretion or judgment related to his work only 
and not to work per
formed by any other employee.  Simply put, 
an employee cannot exercise supervisory authority in a vac
u-
um.  Thus, there is no evidence that Rainey possessed or exe
r-
cised supervisory authority as defined by the Act.
 
As evidenced by the wage comparisons prese
nted to the e
m-
ployees during the union campaign, it is evidence that produ
c-
tion team leaders are the highest paid hourly employees.  They 
do not, however, hire, fire, or discipline employees.  There is 
no evidence that they effectively recommend such actio
ns.  
Their primary responsibility in the production and maintenance 
area is to keep the production lines running and to respond to 
special orders or other production needs determined by their 
supervisors.  It is apparent that they make routine decisions th
at 
are a part of the production process as opposed to exercising 
independent judgment that affects the terms and conditions of 
work for other employees.  While they communicate the orders 
and the work to be done on their line for the shift they lead, 
they 
do not assign employees where they will work and they 
exercise no discretion in determining the product to be pr
o-
duced by the line.
 
Although Rainey may have been the highest ranking IT e
m-
ployee on his shift and Irving and Lloyd may have occasionally 
been t
he highest ranking employee in the building during a 
supervisor

s absence, the Act does not imply that employees 
having such responsibility are necessarily supervisors
.  Nort
h-
crest Nursing Home
, 313 NLRB 491, 499 (1993).  Even if the 
team leaders were at t
imes working in the absence of admitted 
supervisors, such circumstances does not establish them to be 
supervisors when admitted supervisors are available for consu
l-
tation.  
NLRB v. KDFW
-
TV, Inc
., 790 F.2d 1273, 1278 (5th Cir. 
1986). 
 
Accordingly, the total
 
record evidence does not support a 
finding that Rainey, Lloyd, or Irving assigned and responsibly 
directed employees and/or exercised independent judgment as 
supervisors within the meaning of Section 2(11) of the Act
.  
Oakwood Healthcare, Inc
., 348 NLRB 6
86, 689

693 (2006).  
As they were not supervisors, they had the full protection of the 
Act. 
 
C
ONCLUSIONS OF 
L
AW
 
1.
 
Respondent, Flex
-
N
-
Gate Texas, LLC, is an employer e
n-
gaged in commerce within the meaning of Section 2(6) and (7) 
of the Act.
 
2.
 
By interroga
ting employees and by asking them whether 
they wanted an antiunion sticker, Respondent violated Section 
8(a)(1) of the Act. 
 
3.
 
By interrogating employees about their union sympathies, 
Respondent violated Section 8(a)(1) of the Act. 
 
4.
 
By promising employees increased benefits and improved 
terms and conditions of employment if the employees refused 
to support the Union, Respondent violated Section 8(a)(1) of 
the Act.
 
5.
 
By threatening its employees that they would be termina
t-
ed because o
f their union activities and/or sympathies, R
e-
spondent violated Section 8(a)(1) of the Act. 
 
6.
 
By terminating Chris Rainey, Alsee Irving III, and Rockey 
Lloyd because they assisted the Union and engaged in concer
t-
ed activities, Respondent violated Section
 
8(a)(3) and (1) of the 
Act. 
 
7.
 
The Respondent has not violated the Act in any other 
manner. 
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain 
affirmative action designed to effect
u-
ate the Act. 
 
The Respondent having discriminatorily discharged Chris 
Rainey, Alsee Irving III, and Rockey Lloyd, it must offer them 
reinstatement to their former positions or, if such positions no 
longer exist, to sub
stantially equivalent positions, without loss 
of seniority or other rights or privileges.  Additionally, R
e-
spondent must make whole Chris Rainey, Alsee Irving III, and 
Rockey Lloyd for any loss of earnings and other benefits, co
m-
puted on a quarterly basis 
from the date of their discharge to the 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
636
 
date of proper offer of reinstatement, less any net interim ear
n-
ings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), plus interest compounded daily, 
Kentucky River Med
i-
cal Center
, 
356 NLRB 
6
 
(2010),
 
enf. d
enied on other grounds 
sub nom. 
Jackson Hospital Corp. v. NLRB
, 647 F.3d 1137 
(D.C. Cir. 2011)
,
 
as computed in 
New Horizons
,
 
283 NLRB 
1173 (1987).
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5
 
ORDER
 
The Respondent, Flex
-
N
-
Gate Texas, LLC, Arlington, Te
x-
as, its officers, agents, successors, and assigns, shall
 
1. 
Cease and desist from
 
(a)
 
Interrogating employees by asking them whether they 
want an antiunion sticker.
 
(b)
 
Interrogating employees re
garding their union symp
a-
thies.
 
(c)
 
Promising employees increased benefits and improved 
terms and conditions of employment if they refuse to support 
the Union. 
 
(d)
 
Threatening employees that they will be terminated b
e-
cause of their union activities and/or
 
sympathies.  
 
(e)
 
Discharging or otherwise discriminating against any e
m-
ployee because they assisted the Union and engaged in concer
t-
ed activities.
 
(f)
 
In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of t
he rights guaranteed 
them by Section 7 of the Act. 
 
2.
 
Take the following affirmative action necessary to effe
c-
tuate the policies of the Act. 
 
(a)
 
Within 14 days from the date of the Board

s Order, offer 
Chris Rainey, Alsee Irving III, and Rockey Lloyd ful
l rei
n-
statement to their former jobs, o
r if those jobs no longer exist
, 
to substantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously enjoyed. 
 
(b)
 
Make Chris Rainey, Alsee Irving III, and Rockey L
loyd 
whole for any loss of earnings and other benefits they may have 
suffered as a result of the discrimination against them as spec
i-
fied in the remedy portion of this decision. 
 
                                        
        
 
5
 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be
 
deemed waived for all pu
r-
poses. 
 
(c)
 
Within 14 days from the date of the Board

s Order, r
e-
move from its files 
any reference to the unlawful discharge of 
Chris Rainey, Alsee Irving III, and Rockey Lloyd and within 3 
days thereafter, notify them in writing that this has been done 
and that their discharges will not be used against them in any 
way. 
 
(d)
 
Preserve and, 
within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel re
cords, and all other records, i
n-
cluding an electronic copy of such records if stored in electro
n-
ic for, necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(e)
 
Within 14 days after service by the Region, post at its A
r-
lington, Tex
as facility copies of the attached notice marked 

Appendix.

6
  
Copies of the notice, on forms provided by the 
Regional Director for Region 16, after being signed by the R
e-
spondent

s authorized representative, shall be posted by the 
Respondent and maintaine
d for 60 consecutive days in co
n-
spicuous places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, 
or covered by any other material
.  In the event that, during the 
pendency of these proceedings, the Respondent has gone out of 
business or closed the facility involved in the proceedings, the 
Respondent shall duplicate and mail, at its own expense, a copy 
of the notice to all current emp
loyees and former employees 
employed by the Respondent at any time since September 1, 
2010.  In addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email posting on 
an intranet or an internet site, and/or 
other electronic means, if 
the Respondent customarily communicates with its employees 
by such means.
 
(f)
 
Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the R
egion attesting to the steps that the 
Respondent has taken to comply. 
 
                                        
        
 
6
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United
 
States Court of Appeals Enforcing an Order of the 

 
 
